Case 1:20-cv-07220-RBK-AMD Document 22 Filed 06/25/20 Page 1 of 1 PageID: 373
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                MINUTES OF PROCEEDINGS
CAMDEN OFFICE
                                            DATE OF PROCEEDING:             June 25, 2020
JUDGE ROBERT B. KUGLER

COURT REPORTER:            CARL NAMI, JR.

TITLE OF CASE:                              DOCKET NO.: 20-7220 (RBK)(AMD)

DIANNA MATHEWS, et al.

v

PHILIP D. MURPHY, et al.


APPEARANCES:
David Thompson, Esq., and Peter Patterson, Esq., for Plaintiffs
Bryan Lucas, DAG, and Stuart Feinblatt, AAG, for Defendants


NATURE OF PROCEEDINGS: TELEPHONE STATUS CONFERENCE


DISPOSITION:
Telephonic status conference held on the record.
Ordered all deadlines/hearings suspended.
Plaintiff to submit status report July 6, 2020.


                                                    s/Lawrence MacStravic
                                                    Deputy Clerk

Time Commenced: 12:00p.m.         Time Adjourned: 12:05p.m.       Total Time in Court: 0:05
